MEMORANDUM OPINION
                                           No. 04-10-00711-CV

                                         IN RE A.M., A CHILD

                                    Original Mandamus Proceeding 1


PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: November 10, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 5, 2010, relator filed a petition for writ of mandamus, and on October 27,

2010 filed an amended petition for writ of mandamus. The court has considered relator’s

amended petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the amended petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).



                                                                    PER CURIAM



1
 This proceeding arises out of Cause No. 2010-PA-01875, styled In the Interest of A.M., A Child, pending in the
131st Judicial District Court, Bandera County, Texas, the Honorable John D. Gabriel presiding. However, the
Honorable Charles Montemayor, associate judge of the Children’s Court, Bexar County, Texas, signed the order
complained of.